Order issued March 27, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00600-CR
                      ________________________________________

                       ROBERT FRANKLIN THOMAS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                        Before Justices Bridges, Fillmore, and Brown

       Based on the Court’s opinion of this date, we GRANT the August 29, 2014 motion of

Niles Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Robert Franklin Thomas,

TDCJ No. 1923831, Hutchins State Jail, 1500 East Langdon Road, Dallas, Texas, 75241.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE